Mr. Justice Sharswood
delivered the opinion of the court,
If the act entitled “ An Act to regulate the execution and transfer of notes given for patent rights,” passed April 12th .1872, Pamph. L. 60, makes absolutely void all such notes in which the words “given for a patent right” are not prominently and legibly written or printed on the face of such note above the signature thereto, there would be great reason for the contention that the act. is unconstitutional and void. No state can so interfere with the right of a patentee, secured to him by the* Acts of Congress, to sell and assign his patent. But such is not the operation of the act, according to its letter and spirit. By the express provision of the statute, the only effect of the insertion of such words is that “such note or instrument in the hands of the purchaser or holder-shall be subject to the same defences as if in the hands of the original owner or holder.” By necessary implication, notes without such words inserted in them remain on the same footing as before the act. The sole object of the legislature was to secure, so far as could be done consistently with the rights of innocent third persons, that notice of the consideration should be given to all who should take the paper. Nothing is better settled than that between the original parties to a note given for a patent right, it is a good defence to show that the alleged patent is void; in other words, that it is no patent. right at all, and that the consideration has therefore entirely failed: Bellas v. Hays, 5 S. & R. 427; Geiger v. Cook, 3 W. & S. 266; Holliday v. Rheem, 6 Harris 465. All who take with notice of the consideration, take necessarily subject to the same defence. There is nothing in all this which interferes with any just right’of the holder of a valid patent under the Acts of Congress, nor that the maker of the note shall be permitted to show against a holder with such notice that it was obtained by fraudulent misrepresentation. This very plainly distinguishes our act from the statutes of other states, which have been held unconstitutional.
To secure the insertion of these words, the second section of the act makes it a misdemeanor, punishable by fine or imprisonment.or *176both, for any person “knowing the consideration of a note” to be the sale of a patent right, to take, sell or transfer it without the words “given for a patent right” inserted, as provided by the act. It is too plain for argument that this section in no way affects the right or title of the holder of such a note, who takes it not knowing that the consideration was the sale of a patent. He commits no illegal or indictable offence. The negotiability of a note in which the required words are not inserted, is in no way affected by the act. The innocent holder, who takes it before maturity for value, without knowledge or notice of the consideration, takes it as heretofore, clear of all equities between the original parties. We think, therefore, that the court below were clearly wrong in entering judgment non obstante veredicto on the reserved point in favor of the defendant.
Judgment reversed, and now judgment for the plaintiff upon the verdict. •